Citation Nr: 0529695	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals of both upper and lower extremities.

2.  Entitlement to service connection for peripheral 
neuropathy of both upper and lower extremities.

3.  Entitlement to service connection for a circulatory 
disorder.

4.  Entitlement to service connection for bilateral defective 
hearing.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for Ménière's disease.

7.  Entitlement to service connection for chronic obstructive 
pulmonary disease.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1962 to December 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002.  In a decision dated in February 2003, the 
Board denied the appeal.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
single judge memorandum decision dated in February 2005, the 
Court vacated the Board decision and remanded the appeal to 
the Board for further action.  

For reasons expressed below, issues numbered 1 through 5 on 
the title page of this decision are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Ménière's disease, if present, was first manifested years 
after service, and is unrelated to any inservice events, 
including claimed noise exposure and cold injury.  

2.  Chronic obstructive pulmonary disease was first 
manifested years after service, and is unrelated to any 
inservice events, including claimed noise exposure and cold 
injury.  


CONCLUSIONS OF LAW

1.  Ménière's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a threshold matter, the Board finds that because there is 
no favorable medical nexus opinion as to the issues of 
service connection for Ménière's disease and chronic 
obstructive pulmonary disease, there is no basis for 
including these issues in the REMAND for clarification from 
the examiners as to bases for their nexus opinions, and a 
decision on the merits is appropriate at this time.    

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  rating 
decisions, the appellant's contentions, private medical 
statements dated in 2002, the November 2003 Appellant's 
Principal Brief, and the February 2005 Court Memorandum 
Decision.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.  

The veteran contends that he has Ménière's disease, due to 
working with ammunition in service.  He also contends that he 
has chronic obstructive pulmonary disease which originated as 
a result of his exposure to extreme cold weather in service.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 3, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  This presumption may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in- service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

Active duty service medical records contain no complaints, 
findings, or treatment for chronic obstructive pulmonary 
disorder or Ménière's disease.  The Report of Medical 
Examination, dated in October 1964, upon the veteran's 
separation from active service, disclosed that the clinical 
evaluation of the veteran produced normal findings in the 
lungs and chest and neurological systems.

Likewise, a post-service Report of Medical Examination, 
conducted in November 1968 for the purpose of retention in 
the Army Reserves, disclosed that the clinical evaluation of 
the veteran produced normal findings, including in the lungs 
and chest and neurological systems. 

Several private medical statements dated in 2002 have been 
received, from C. Foss, M.C.D., a Board Certified 
Audiologist, and P. Unterseher, M.D.  In a letter dated in 
May 2002, the audiologist noted the veteran had a "history of 
being exposed to the noise of truck engines, rifles 
especially firing long hours on the rifle range while in the 
military during the early 1960's."  He did not mention 
Ménière's disease.

Dr. Unterseher, in a statement dated in May 2002, noted that 
the veteran had a history of exposure to extreme cold, but of 
unknown temperature during service, as well as loud noise.  
He said the veteran had had problems with dizziness that had 
been "hard to delineate exactly where it is coming from.  He 
has seen ENT specialist.  They can only tell us that he has 
significant dizziness related to vestibular function.  Cannot 
say whether it is directly attributable to loud noises or 
exposure during the military."  He also had chronic 
obstructive pulmonary disease.  

In July 2002, the veteran's attorney submitted a "History and 
Physical" report of an examination dated in June 2002, that 
was conducted by Dr. Unterseher.  In that report, the doctor 
outlined the veteran's complaints as including discomfort in 
his upper and lower extremities, including pain and 
paresthesias, and noted that the veteran had attributed those 
symptoms to cold exposure during his military service in 
Germany in the winter of 1963 and 1964.  He noted that the 
veteran had smoked a pack a day until May 1999.  Reportedly, 
he had a history of recurrent episodes of dizziness which had 
been called Ménière's disease.  He restricted himself from 
products such as caffeine, to "try to optimize that 
situation."  He also had a history of known chronic 
obstructive pulmonary disease, quite severe at times, with 
emphysema and asthma.  On examination, the veteran's lungs 
were clear.  Dr. Unterseher's impression included "Ménière's 
disease as per ENT physician," and chronic obstructive 
pulmonary disease.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

There is medical evidence of record indicating the presence 
of chronic obstructive pulmonary disease, and suggesting he 
has symptoms of Ménière's disease.  However, there was no 
record of complaints, findings or treatment during active 
service of either of the claimed disorders.  He does not 
contend that either disorder was present in service; rather, 
he contends they developed due to noise (Ménière's disease) 
or cold injury (chronic obstructive pulmonary disease), to 
which he claims he was exposed during service.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain events such as noise 
or cold exposure.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

There is no medical evidence of record attributing the 
veteran's possible Ménière's disease or his chronic 
obstructive pulmonary disease to service.  The audiologist 
did not mention Ménière's disease.  Dr. Unterseher noted that 
the veteran had been seen by an ENT specialist for dizziness 
related to vestibular function, but that the specialist could 
not say whether it was attributable to noise exposure in 
service.  Dr. Unterseher himself did not indicate that either 
Ménière's disease or chronic obstructive pulmonary disease 
was due to any inservice events.  

The Board additionally notes that the first evidence of the 
disorders at issue was decades after service.  The lapse of 
many years between the appellant's separation from service 
and the first treatment for the claimed disorder is evidence 
against the claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  The veteran has failed to provide any 
medical evidence of the existence of the disabilities during 
the 37 years that elapsed between service, and Dr. 
Unterseher's statements.  In response to the Court's 
instruction that the Board consider whether the veteran is 
competent to state he was exposed to noise and cold during 
service, that is irrelevant in this case because, even 
accepting his statements for the sake of argument, the fact 
still remains that no medical professional has suggested a 
relationship between those exposures and the claimed 
Ménière's disease or chronic obstructive pulmonary disease is 
even remotely plausible.

Based upon the foregoing analysis, the Board finds that the 
evidence establishes that neither Ménière's disease nor 
chronic obstructive pulmonary disorder was of service onset, 
or due to any events which occurred in service.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt does not apply, and the claims must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in May 2002.  That letter 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, he 
has been represented by an attorney throughout the claim and 
appeal.  In addition, by virtue of other correspondence such 
as the rating decision on appeal and the statement of the 
case, he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

The RO's 2002 letter did not specifically tell the claimant 
to provide any relevant evidence in his or her possession.  
However, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the statement of the case, and he was 
otherwise fully notified of the need to give to VA any 
evidence he had pertaining to the claims.  There is no 
allegation from the claimant or his attorney that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  It must also be noted that 
following the Court's decision, the veteran was given an 
opportunity in May 2005 to submit to the Board any additional 
evidence he wanted considered; he did not respond.  When 
considering the notification letters, the rating decision on 
appeal, and the statement of the case, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  Although a 2002 letter from Dr. 
Unterseher referred to an ENT specialist, he also reported 
that the ENT specialist was unable to state whether the 
veteran's symptoms of dizziness related to vestibular 
function were related to noise exposure in service.  Records 
from the unspecified ENT specialist are not in the file.  
However, the duty to obtain records only applies to records 
that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  What is "of 
consequence" in this case is whether the claimed Ménière's 
disease has been related to the veteran's military service.  
Since a treatment record indicating that the etiology of the 
veteran's dizziness could not be related to the veteran's 
military service would not assist the veteran in 
substantiating his claim, the ENT specialist's records need 
not be obtained.  Moreover, it must be noted that the veteran 
has a duty to provide information to VA to enable a request 
for private treatment records.  For example, he must provide 
a name and address for this ENT specialist, as well as 
complete a release authorizing VA to request the records.  
Despite the 2002 VCAA letter requesting that he provide 
information as to health care providers who had treated him 
for the claimed conditions, he has at no time identified the 
ENT specialist, nor asked VA to get the records, nor 
completed a release authorizing VA to do so.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant, however, failed to report, with an explanation, 
for an examination scheduled in 2002, and, thus, has failed 
to full cooperate with VA in the development of evidence.  

Moreover, the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  As discussed above, even if the Board 
were to accept for the sake of argument that the veteran were 
exposed to noise and cold during service, there is still no 
evidence suggesting such exposure led to the conditions at 
issue.  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  Therefore, VA is 
under no duty to provide an examination.  Furthermore, it 
must be emphasized that VA did attempt to provide the veteran 
an examination, but he failed to report without any 
explanation or showing of good cause.  He has never since 
that time indicated a willingness to report for examination, 
although it must be patently clear to him from the Board's 
prior decision that his failure to report for examination has 
resulted in evidentiary deficiencies in this case. 

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Service connection for Ménière's disease is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.




REMAND

This appeal involves claims for service connection for 
several disabilities claimed to have been incurred as a 
result of cold injury or noise exposure during service.  The 
veteran had active service from  December 1962 to December 
1964, and his initial claim for compensation was received in 
April 2002, over 37 years later.  He has failed to provide 
any medical evidence of his condition during the intervening 
37 years.  He submitted medical opinions from a physician and 
an audiologist, dated in 2002, neither of whom specifically 
indicated whether or not he had reviewed service medical 
records, or other relevant earlier medical evidence. 

The previous Board decision was vacated and remanded, because 
the Court found (1) that the Board had failed to address the 
appellant's assertions that he had been exposed to extreme 
cold and noise during service, and (2) that the Board's 
rejection of favorable medical nexus opinions on the ground 
that the opinions were based exclusively on the veteran's 
history was in error, as the record was "ambiguous or 
silent" on that subject.  The Board was directed to seek 
clarification from the examiners, if doubt remained as to the 
bases for the opinions.  

Since such doubts remain, the case must be remanded, to 
obtain clarification of the evidence relied upon in the 
medical nexus opinions.  See Duenas v. Principi, 18 Vet. App. 
512, 517 (2004) (a postservice medical examination could not 
provide evidence of past events).  

Moreover, in the appellant's brief filed with the Court, 
through his attorney, he stated that "both Craig Foss and 
Dr. Unterseher use the term 'history' to refer to the 
Appellant's documented historical past, rather than an oral 
history provided by the Appellant."  See Appellant's 
Principal Brief, p. 5 (Nov. 2003) (emphasis added).  This 
documentary evidence of the veteran's "historical past" is 
relevant to the issues addressed by the medical opinions, 
since, as noted above, there is a gap of 37 years between 
service and the first contemporaneous post-service evidence-
lay or medical-of any of the claimed disorders.  Therefore, 
the treatment providers must be requested to provide VA with 
all records of the veteran's treatment.  

Further, the veteran should specifically be asked to provide 
all medical evidence of post-service treatment for the 
claimed disabilities.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Tell the veteran to send VA copies of 
any evidence relevant to his claims that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).  In addition, ask him to 
identify the locations and approximate 
dates or time periods of all treatment 
for cold injury residuals, peripheral 
neuropathy, circulatory disorder, 
defective hearing, and/or tinnitus since 
his discharge from service.  Inform him 
that the earliest records of any such 
treatment are of primary importance.  
Obtain the records of any for which he 
provides sufficient identification and 
authorization.  

2.  Contact C. Foss and Dr. Unterseher 
(see correspondence dated in 2002 in 
claims file), and ask them to submit 
copies of all records relied upon by them 
in their 2002 opinions pertaining to the 
veteran, to include copies of all actual 
records of post-service treatment of the 
veteran, and any other documentation of 
the veteran's "historical past" in their 
possession (and of potential relevance to 
the appeal).  

3.  After assuring compliance with the 
above development, review the claims for 
service connection for cold injury 
residuals, peripheral neuropathy, 
circulatory disorder, defective hearing, 
and tinnitus.  If any claim is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim is both 
critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


